Citation Nr: 1226549	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the right hand/wrist.  

2.  Entitlement to service connection for residuals of a right knee injury.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from March 2006 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Montgomery, Alabama.  

In her VA Form 9 (Appeal to Board of Veterans' Appeals), dated in August 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In a February 2012 letter, the RO notified the Veteran that she was scheduled for an April 2012 hearing before a VLJ at the RO.  The hearing notification was not returned by the U.S. Postal Service as undeliverable, and the Veteran failed to report for the scheduled hearing and has not requested the hearing be rescheduled.  As such, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The Board also notes that, in a March 2007 VA Form 21-4138 (Statement in Support of Claim), the Veteran noted that she was submitting two CDs of medical evidence reflecting MRI (magnetic resonance imaging) images which identified problems with her neck, back, brain, and knees.  A subsequent report of an August 2007 VA examination notes the Veteran's assertion that she had experienced bilateral knee pain since service.  The Veteran's neck (cervical spine) was also evaluated during the August 2007 VA examination; however, she did not report any association between a neck disability and her period of service.  Furthermore, she did not report having any disability of her brain.  Also, in an addendum to the August 2009 VA Form 9, the Veteran's attorney did not raise the issue of entitlement to service connection for either a neck or brain disability.  

The Board is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  In this sense, the Board is not obligated to conduct an exercise in prognostication.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009).  Furthermore, referring a claim(s) that the Veteran had no intention of raising places an undue burden on the RO.  

Therefore, the Board construes the statement by the Veteran in the March 2007 VA Form 21-4138 simply as a raised claim of entitlement to service connection for a left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was found to have been in sound condition when she was examined for purposes of enlistment and accepted and enrolled for service.  Thereafter, in March 2006, the Veteran was treated for right knee and hand pain in basic training after falling in the shower.  X-rays of the right hand and of the right knee at that time were negative.  The assessment was a contusion.  The Veteran received treatment for the injuries through the ensuing months.  Subsequently, a physical therapy note dated May 2, 2006, reflects the examiner's notation that the Veteran no longer experienced any pain.  The Veteran was noted to be able to run 8 laps without problems and do 20 pushups.  There was no reported tenderness in the Veteran's hand or knee.  The assessment was "problem resolved."  The Veteran was discharged from the U.S. Navy (characterized as an entry level separation) in May 2006 for a disability that did not involve her right hand/wrist, right knee, or low back.  A separation medical examination is not part of the service medical records associated with the claims file.  

Post-service medical evidence reflects a January 2007 MRI report associated with evaluation of the Veteran's knees.  The report reflects no findings of abnormality.  A January 2007 neurological report of evaluation reflects findings, based on electromyography and nerve conduction study, of right upper extremity radial compression neuropathy and right upper extremity carpal tunnel syndrome.  In a report of August 2007 VA examination, the Veteran complained of low back pain since service.  She also reported bilateral knee pain since her fall in basic training consisting of pain and stiffness in her knees which restricted her ability to walk.  It was further reported by the Veteran that post service her left knee had given out at work and that she had fallen.  Otherwise, the Veteran complained of tingling and numbness in her right upper extremity and also reported that her right hand and wrist went numb.  

On physical examination, the Veteran was unable to dorsiflex her right wrist.  She was also reported as having right wrist drop.  Additionally, the Veteran complained of pain on motion of both the lumbar spine and knees with tenderness over the lumbar spine.  With respect to her knees, the examiner commented that the Veteran was "very tender" on either side of her patella and that with "tears in her eyes," right knee flexion beyond 100-110 degrees was painful.  The examiner's diagnosis was lumbosacral strain, bilateral knee pain, and history of right hand pain with right wrist drop, right upper extremity radial compression neuropathy at the spiral groove, and right carpal tunnel syndrome.  

In her August 2009 VA Form 9, the Veteran reported that her back continued to cause her pain since her accident in "May 2006."  She also reported that she was seeing a physician for pain in her back, right wrist, and right knee.  

The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  The third requirement of "an indication" that a disability "may be" associated with service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

The Secretary's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1) (West 2002); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Secretary is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  

In this case, with respect to the Veteran's claimed disability of the right hand/wrist, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant cannot be held to a hypothesized diagnosis-one he or she is incompetent to render-when determining what his or her actual claim may be.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For example, in the context of a claim for service connection for a psychiatric disorder, if a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such a claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, caused him.  Applying the Court's holding in Clemons to the facts of the present case, the Board will liberally read the Veteran's claim for her disability of the right hand/wrist to encompass right upper extremity radial compression neuropathy.  

Otherwise, as noted above, the Veteran's service medical records document a right hand injury in service.  Post-service medical evidence reflects the Veteran's complaints of numbness in the right hand and wrist with findings of right wrist drop, right upper extremity radial compression neuropathy at the spiral groove, and right carpal tunnel syndrome.  While it does not appear to the Board, based on the medical evidence of record, that the Veteran's right hand contusion in service has necessarily resulted in the her right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome, reaching this conclusion without a sufficient medical basis in the record is prohibited.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board believes that a medical opinion should be obtained with respect to whether the Veteran's diagnosed right wrist drop, right carpal tunnel syndrome, and right upper extremity neuropathy are traceable to her fall in a shower during basic training and the resulting right hand contusion, or otherwise due to military service.  

Likewise, regarding the Veteran's lower back disability, the Veteran has been diagnosed with lumbar strain, the onset of which she relates to service and the fall in the shower.  Her service medical records do not reflect complaints or treatment for any lower back condition.  The Board notes that the Veteran is competent to provide testimony concerning factual matters about which she has firsthand knowledge: experiencing back pain in service, reporting to sick call or being hospitalized.  The Board also notes that, although service medical records do not document treatment or a diagnosis for a lower back condition, the lack of such records does not, in and of itself, render the lay evidence not credible.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Here, the Veteran is competent to report symptoms of back pain in service and since service.  In its review of the record, the Board cannot find reason to doubt the Veteran's report regarding low back pain (e.g., inconsistent statements or clear fabrication of facts or evidence).  The Board finds persuasive that a back injury is the type of injury that a person could incur as a result of falling in a shower.  As such, in light of the Veteran's statements and the fact that her lumbar strain may be associated with service, the Board believes that a medical opinion should be obtained concerning whether the Veteran's diagnosed lumbar strain is traceable to her fall in the shower during basic training or otherwise due to military service.  
With respect to the claim for service connection for residuals of a right knee injury, as noted above, the Veteran has been diagnosed with right knee pain but not otherwise with a discernable right knee disability.  Citing to the appropriate case law in the June 2009 Statement of the Case, the RO concluded that "pain" absent an identifiable underlying malady or condition was not a disability for VA compensation purposes.  Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999).  During the August 2007 VA examination, the examiner elicited responses from the Veteran, (i.e., tenderness to palpation and tears) which confirmed pain.  However, diagnostic studies of the right knee have been essentially normal.  

In her VA Form 9, the Veteran reported that she has continued to receive treatment for her right knee (as well as for her right hand and low back).  However, the Veteran has not submitted a completed medical release of information form (VA Form 21-4142) allowing the RO to obtain the records of her reported treatment.  Such records, and any diagnoses contained therein, may shed light on any possibly existing right knee disability.  With respect to the lack of any VA Form 21-4142 concerning the Veteran's claimed treatment for her right knee, the Board is cognizant that medical records associated with the claims file from "Dba Spectracare" reflect the Veteran's treatment for serious mental health issues.  

Thus, the Board concludes that the Veteran should be afforded an additional opportunity to provide information that will allow the RO to obtain any relevant medical records associated with treatment of the Veteran's right knee.  If relevant medical evidence is received that documents a current right knee disability, the RO should thereafter schedule the Veteran for a VA medical examination and obtain a medical opinion with regard to whether any current right knee disability is traceable to her fall in the shower during basic training or is otherwise due to military service.  

The Veteran and her attorney are advised that the duty to assist is not always a one-way street.  The Veteran has an obligation to assist in the adjudication of her claim and if she wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated her for her disability of the right hand/wrist, lower back condition, and/or right knee injury.  The Board is particularly interested in records of treatment for the Veteran's right knee.  (In the report of August 2007 VA examination, the Veteran reported seeing a Dr. C. J.-P. for her knee problems.)  After securing any necessary releases, the RO should attempt to obtain these records.  All such available records should be associated with the Veteran's claims folder.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Then, schedule the Veteran for an appropriate VA orthopedic examination for her claimed disability of the right hand/wrist and for her lower back condition.  (If and only if sufficient medical evidence is received identifying a right knee disability, should the RO also request that the Veteran's right knee be examined and the examiner provide an appropriate medical opinion on whether the Veteran's right knee disability is related to service.)  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  Any necessary tests, including radiographic studies, should be performed, and the results of any such tests/studies should be included in the examination report.  
After examining the Veteran's right hand/wrist, the examiner should opine as to whether it is at least as likely as not (a greater than 50% probability) that the diagnosed right wrist drop, right carpal tunnel syndrome, and/or right upper extremity neuropathy (or other identified disability of the right hand or wrist) are traceable to the Veteran's fall in the shower during basic training and the resulting right hand contusion, or otherwise due to service.  

After examining the Veteran's lumbar spine, the examiner should opine as to whether it is at least as likely as not (a greater than 50% probability) that the diagnosed lumbar strain (or other identified disability of the lumbar spine) is traceable to her fall in a shower during basic training, or otherwise to military service.  In answering this question, the examiner should accept as credible the Veteran's statements of experiencing low back pain since the in-service fall in a shower.  Any reason for doubting her credibility should be thoroughly explained by the examiner with reference to the clinical findings and/or the Veteran's elicited history as to the injury.  

"At least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Following the development above, readjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and her attorney should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

